DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the word “vile” on line 7 of page 8 should be replaced with --vial--.  
Appropriate correction is required.
Claim Objections
Claims 4-6 and 8 are objected to because of the following informalities:  
-Claims 4, 6 and 8 recite “a user” which was previously recited in claim 1 and should be replaced with the phrase --the user--
-Claim 5 recites “a vehicle” which was previously recited in claim 1 and should be replaced with the phrase --the vehicle--
Appropriate correction is required.
Applicant is advised that should claim 6 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the claim requires “a storage unit” which contains “a removable canister, the canister is located within a cabin of the vehicle” and further that “the storage unit is located in an engine compartment of the vehicle.”  Thus, the claim is indefinite as the combined structure of the storage unit is recited to be in one location while the subcomponent, the removable canister, is required to be in a different location.
Claim 10 recites the limitation "the ambient air" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the limitation refers to the air within the vehicle or surrounding the vehicle.
Claim 11 recites the limitation "the ambient air" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the limitation refers to the air within the vehicle or surrounding the vehicle.
Claim 13 recites the limitation "the ambient air" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pystin (US 8,196,902).
In regard to claim 1, Pystin discloses an air freshener system for a vehicle, comprising: a storage unit (plurality of cartridges 120) containing a volume of a scented matter, the scented matter being contained within a removable canister (cartridges are viewed to necessarily be removable by definition), the storage unit being located in an engine compartment of the vehicle (see Figure 1); a release mechanism (isolation mechanism 122) in communication with the storage unit, the release mechanism routing the scented matter into a vent system (air circulating system 160) of the vehicle necessarily through an exit port, the exit port coupled to the vent system; and a control unit (control unit 130) in communication with the release mechanism and configured to regulate the dispersion of scented matter from the storage unit in accordance with the desires of a user, the control unit is located within the cabin of the vehicle (interior 180 of vehicle 100; see Figure 1), the scented matter being dispersed into the vent system of the vehicle through the exit port in communication with the release mechanism.  See col. 2, line 51 through col. 3, line 16 and Figure 1.
In regard to claim 2, it is viewed that the scented matter of the cartridges 120 of the apparatus of Pystin would necessarily be one of a liquid, a solid, and a gas as the claim recites the three states of matter commonly found.
In regard to claims 4 and 5, Pystin discloses that the control unit is operable by a user as it includes a user interface within the interior of the vehicle.  See col. 2, lines 58-64 and Figure 1.
In regard to claim 13, Pystin discloses that the scented matter is distributed through the ambient air of the vehicle 100 via a forced air system (air circulating system 160).  See Figure 1.
In regard to claims 15-16, Pystin discloses wherein the storage unit includes a plurality of different scented matters (“plurality of cartridges 120 for storing a plurality of fragrances”; see col. 2, lines 54-58) and wherein the control unit is capable of selectively alternate between fragrances as the control unit 130 includes a user interface for controlling the selection of the fragrance (see col. 2, lines 58-64).  As such, it is viewed that the control unit is capable of being operated by a user is such a manner to selectively nullify a prior scented matter by introducing a subsequent scented matter by manipulating the control unit as the apparatus of Pystin includes all of the structural limitations of the claim.   The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pystin.
In regard to claims 6-10, Pystin discloses a different embodiment of air fragrance system 200 which has a control unit 202 that includes an ON/OFF switch, a selector unit 210 used to select a fragrance, and a selector unit 220 that controls the intensity (i.e. the potency) of the fragrance.  It is viewed that the control unit including an ON/OFF switch is tantamount to the control unit being “configured to receive input from the user so as to regulate the time of release of scented matter” and “a receipt of power to the control unit” as recited in the claims.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the control unit features of the alternate embodiment of Pystin with the embodiment configured in a vehicle for the purpose of proving enhanced control features of the air fragrance system to the user.
In regard to claims 18-21, Pystin is silent in regard to the location the scented matter is routed into the vent system relative to a blower motor.  However, the Courts have held that the mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  Therefore, it would have been within the ambit of one of ordinary skill in the art to have arranged apparatus of Pystin such that the fragrance is routed into the air circulation system at any of the claimed locations relative to the blower motor necessarily present within the air circulation system for the purpose of uniformly disseminating the fragrance through each interior cabin vent in the vehicle.  It is held that the fragranced circulated air produced by the apparatus of Pystin is necessarily uniformly distributed by the circulation system through the interior cabin vents in the vehicle.
Claims 3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pystin in view of Bankers et al. (US 2010/0111755; hereinafter “Bankers”).
In regard to claim 3, Pystin is silent in regard to the scented matter being an aerosol.
Bankers discloses an air treatment device which utilizes aerosol dispensing modules 408 for rapidly dispensing air treatment, such as a fragrance.  See [0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aerosol distribution system of Bankers for the fragrance cartridges of Pystin as such structures are functionally equivalent.
In regard to claims 11-12, Pystin is silent in regard to a sensor to obtain air quality data from the ambient air within the vehicle.  
Bankers discloses an air treatment device which includes a sensor 104 which samples the environment for the quality of the current environment. The control circuit 106 is capable of controlling the air treatment delivery system 108 based upon feedback from the sensor 104.  See Figure 1 and paragraphs [0013]-[0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the sensor and control processes of Bankers with the apparatus of Pystin for the purpose of controlling the dispersal of fragrance based upon the environmental conditions within the vehicle.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pystin in view of Conroy et al. (US 2015/0297776; hereinafter “Conroy”).
In regard to claim 17, Pystin is silent in regard to wherein the control unit is capable of communicating with a portable electronic devices to permit remote user control.
Conroy discloses systems for managing scent in an environment which is capable of being controlled remotely by a portable electronic device (customer control device 120).  See [0071] and Figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the customer control device capable of remote user control disclosed by Conroy with the apparatus of Pystin for the purpose of enabling remote user control the apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774